                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

FRED HOWARD, JR.                                  CIVIL ACTION NO. 19-1217-P

VERSUS                                            JUDGE FOOTE

HERSY JONES, JR.                                  MAGISTRATE JUDGE HORNSBY

                                       JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

       It is ordered that Plaintiff’s complaint is dismissed without prejudice for lack of

subject-matter jurisdiction and pursuant to 28 U.S.C. § 1915(e)(2).
                                                                               6th
       THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the                      day

of     December                    2019.


                                                 _________________________________
                                                 ELIZABETH ERNY FOOTE
                                                 UNITED STATES DISTRICT JUDGE
